DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see p. 11-12, filed August 23, 2021, with respect to the objection, the 35 U.S.C. 112(b) rejections, and the 35 U.S.C. 101 rejections of Claims 14, 15, and 17-21 have been fully considered and are persuasive.  The objection to Claim 23, the 35 U.S.C. 112(b) rejections of Claims 2 and 20, and the 35 U.S.C. 101 rejections of Claims 14, 15, and 17-21 have been withdrawn. 
3.	Applicant's arguments filed August 23, 2021, with respect to the 35 U.S.C. 101 rejections of Claims 22-24 and 26 and the 35 U.S.C. 103 rejections of Claims 22-24 and 26 have been fully considered but they are not persuasive.  
4.	Applicant states that amendment to Claims 14 and 18 overcome the 35 U.S.C. 101 rejections (p. 12).
In reply, the Examiner agrees that the amendments overcome the 35 U.S.C. 101 rejections of Claims 14, 15, and 17-21.  However, Claim 22 was not amended to overcome the 35 U.S.C. 101 rejection.  Thus, the 35 U.S.C. 101 rejections of Claims 22-24 and 26 are maintained.
5.	As per Claim 22, Applicant argues that Azar (US 20100123725A1) teaches that video application provides work that is split between execution on an integrated GPU and a discrete GPU such as dividing portion of a surface between an integrated GPU and a discrete GPU.  The 
In reply, the Examiner points out that the paragraph of Azar that Applicant cited regarding video application provides work that is split between execution on an integrated GPU and a discrete GPU such as dividing portion of a surface between an integrated GPU and a discrete GPU is describing a conventional hybrid system [0026].  In paragraph [0028], Azar describes “in the preferred embodiment of the present invention…integrated GPU 150 to perform the processing of the final RGB values, as described in conjunction with Fig. 5.  The processing of final images for output to display 110 may be performed by integrated GPU 150 on video, 2D, and 3D data processed by discrete GPU 112 in order to adjust the final RGB values to compensate for reduced backlighting, perform special effects on color channels, or to improve LCD responsiveness by over driving the color channels.  Additionally, the performance of discrete GPU 112 is not reduced since the processing of the final RGB values is offloaded from discrete GPU 112 to integrated GPU 150.  Furthermore, discrete GPU 112 produces the nth picture in a sequence while integrated GPU 150 processes the final RGB values of the (n-1)th picture in the sequence” [0028].  Thus, the integrated GPU 150 performs the processing of the final RGB values, and the discrete GPU 112 performs the processing of the video, 2D, and 3D data.  Thus, the integrated GPU 150 and the discrete GPU 112 are performing different types of processing.  Thus, it would have been obvious to one of ordinary skill in the art to combine the teaching of an integrated GPU executing a low demanding application and an external GPU executing a high demanding application from Balakash with Azar, since Azar teaches that the integrated GPU 150 and the discrete GPU 112 are performing different types of processing, and thus the teachings of Azar do not teach away from the teachings of Bakalash.

7.	Applicant states that based at least in the interview, allowance of independent Claims 1 and 14 is requested.  For similar reasons as applied to Claim 1 with respect to the teachings of Barnes, allowance of Claims 10 and 18 is requested (p. 12).  Withdrawal of the rejection of Claims 2, 4-13, 15, and 17-21 is requested at least for the reasons that pertain to Claim 1 or 14 (p. 13).
In reply, the Examiner points out that during the interview, the Examiner agreed that the amendments would overcome the previously cited references.  However, the Examiner did not agree that the claims were allowable.  New grounds of rejection are made in view of Hendry, Costa, and Harper to teach the new limitations.
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 22-24 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite “computer-readable medium”.  Applicant’s disclosure describes “computer machine-readable media, such as a non-transitory computer machine-readable storage media…and transitory computer machine-readable communication media (e.g., electrical, optical, acoustical or other form of propagated signals – such as carrier waves, infrared signals, digital signals, etc.)” ([00285], p. 73).  According to MPEP 2106,03 II, the BRI of machine readable media can encompass non-non-transitory computer-readable medium”.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 4, 6, 7, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 20120092351A1), Hsu (US 20190392781A1) and Hendry (US 20130038615A1).
14.	As per Claim 1, Barnes teaches a graphics processing apparatus comprising:  a discrete graphics engine (110) to generate image data; an integrated graphics engine (118) to generate image data; and a multiplexer (MUX) (120) to receive image data from the discrete graphics engine or the integrated graphics engine and to output image data to a display, wherein when the discrete graphics engine is to generate image data:  at runtime, an output from the MUX is set for an output from the discrete graphics engine (during operation, display stream 122 from discrete GPU 110 and display stream 124 from embedded GPU 118 both feed into data inputs of GMUX 120, source select signal 126 feeds into a select input of GMUX 120 and determines which one of the two graphics sources will drive display 114, the display stream from the selected graphics source then feeds into display 114, [0031], request 306 to switch from GPU 302 to GPU 304 in driving the display is received, request 306 may be associated with a dependency on GPU 304 that is handled using a policy, for example, the policy may specify a switch from an integrated GPU to a discrete GPU if request 306 corresponds to an explicit application request (to the window manager) to switch to the discrete GPU, [0045]), the integrated graphics engine is to copy image data generated to memory used by the discrete graphics engine, and the discrete graphics engine is to form and output a composite image using the copied image data and the image data generated by the discrete graphics engine (as the applications transition from GPU 302 to GPU 304, the window manager may obtain and composite framebuffer updates from both GPUs into graphical output for the display, if a framebuffer update for an application is on video memory of GPU 302 (if the application is still using GPU 302), the window manager may copy the framebuffer update from the video memory of GPU 302 to system memory, the window manager may then upload the framebuffer update from the system memory to video memory for the second GPU 304, note that the above-described transfer of a frame buffer update from the video memory of GPU 302 to the video memory of GPU 304 can alternatively bypass the system memory, [0052], [0045]).
However, Barnes does not expressly teach that the discrete graphics engine generates the image data for an application; the integrated graphics engine generates the image data for a second application; the integrated graphics engine is to copy the image data generated for the second application.  However, Hsu teaches a discrete graphics engine to generate image data for an application; an integrated graphics engine to generate image data for a second application (discrete GPU is selected to generate and deliver the graphics data when a gaming application is running on the electronic device, having the CPU with an integrated GPU generate and deliver graphics data may be more efficient when an application that does not produce large amounts of graphical content, such as a word processing application, is running on the electronic device, [0004]).  Since Barnes teaches the integrated graphics engine is to copy image data generated [0052, 0045], this teaching from Hsu can be implemented into the device of Barnes so that the integrated graphics engine is to copy the image data generated for the second application.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barnes so that the discrete graphics engine generates the image data for an application; the integrated graphics engine generates the image data for a second application; the integrated graphics engine is to copy the image data generated for the second application because Hsu suggests that a better overall user experience is provided when 
However, Barnes and Hsu do not teach that the integrated graphics engine is to copy the image data directly to the memory used by the discrete graphics engine.  However, Hendry teaches that the integrated graphics engine (404) is to copy the image data directly to the memory (first framebuffer) used by the discrete graphics engine (402) (GPU 402 may correspond to a discrete GPU, GPU 404 may correspond to embedded GPU, [0053], first framebuffer for GPU 402, second framebuffer for GPU 404, [0054], switch from using the second GPU to using the first GPU to drive the display is made, pixel values may be copied from the second framebuffer to the first framebuffer, graphics call is directed to the first GPU to enable processing of the graphics call by the first GPU, [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barnes and Hsu so that the integrated graphics engine is to copy the image data directly to the memory used by the discrete graphics engine because Hendry suggests the advantage of quickly transferring the image data [0063].
15.	As per Claim 4, Barnes teaches as the applications transition from GPU 302 to GPU 304, the window manager obtains and composites framebuffer updates from both GPUs into graphical output for the display.  If a framebuffer update for an application is on video memory of GPU 302, the window manager copies the framebuffer update from the video memory of GPU 302 to system memory on the computer system.  The window manager then uploads the frame buffer 
However, Barnes does not expressly teach wherein the integrated graphics engine is to copy the image data generated for the second application.  However, Hsu teaches that the integrated graphics engine generates image data for the second application [0004].  Since Barnes teaches wherein the integrated graphics engine is to copy the image data generated [0052, 0045], this teaching from Hsu can be implemented into the device of Barnes so that the integrated graphics engine is to copy the image data generated for the second application.  This would be obvious for the reasons given in the rejection for Claim 1.
16.	As per Claim 6, Barnes teaches further comprising a display (114) communicatively coupled to the MUX (120) [0031].
17.	As per Claim 7, Barnes teaches wherein the discrete graphics engine is used when the applications are using a graphics library and the integrated graphics engine is used when the applications discontinue use of the graphics library (switch from an integrated GPU to a discrete GPU if request 306 corresponds to use of a graphics library, switch back to the integrated GPU if all dependencies on the discrete GPU have been removed (after all applications discontinue use of the graphics library), [0045]).
	However, Barnes does not expressly teach wherein the application comprises a dListed application and the second application comprises a non-dListed application.  However, Hsu teaches a discrete graphics engine to generate image data for an application; an integrated graphics engine to generate image data for a second application [0004].  Since Barnes teaches that the discrete graphics engine is used when the applications are using a graphics library and the integrated graphics engine is used when the applications discontinue use of the graphics library [0045], this teaching from Hsu can be implemented into the device of Barnes so that wherein the discrete graphics engine generating image data for the application comprises a dListed application (using a graphics library) and the integrated graphics engine generating image data for the second application comprises a non-dListed application (not using the graphics library).  This would be obvious for the reasons given in the rejection for Claim 1.
18.	As per Claim 9, Barnes teaches further comprising a central processing unit (CPU) (102) (general-purpose processor 102 (central processing unit (CPU)), [0034]) communicatively coupled to the integrated graphics engine (118) and the discrete graphics engine (110) and one or more of:  a network interface communicatively coupled to the CPU, a display (114) communicatively coupled to the CPU, or a battery communicatively coupled to the CPU (Fig. 1 shows CPU 102 coupled to the integrated graphics engine 118 and the discrete graphics engine 110 and a display 114 communicatively coupled to the CPU 102).
19.	As per Claim 14, Claim 14 is similar in scope to Claim 1, except that Claim 14 is directed to a non-transitory computer-readable medium comprising instructions stored thereon, that if executed by a computing platform, cause the computing platform to perform the operations of the methods and processes described in the detailed description section can be embodied as code, which can be stored in a computer-readable storage medium, when a computer system reads and executes the code stored on the computer-readable storage medium, the computer system performs the methods and processes embodied as code and stored within the computer-readable storage medium, [0025]).  Thus, Claim 14 is rejected under the same rationale as Claim 1.
20.	Claims 2, 5, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 20120092351A1), Hsu (US 20190392781A1) and Hendry (US 20130038615A1) in view of Costa (US 20110164045A1).
21.	As per Claim 2, Barnes, Hsu, and Hendry are relied upon for the teachings as discussed above relative to Claim 1.  Barnes teaches wherein the output from the MUX (120) is set for an output from the discrete graphics engine (110) comprises a sequence comprising:  cause a window manager to operate on the discrete graphics engine [0031, 0045]; and disable a window manager to operate on the integrated graphics engine (window manager may begin processing request 306 by blocking direct writes to the first framebuffer, [0047]).
	However, Barnes does not teach causing self refresh of an image on the display; disable self refresh of an image on the display.  However, Hsu teaches wherein the output from the MUX (320) is set for an output from the discrete graphics engine (310) (MCU 324 sends controls signals to MUX 320 to dynamically switch from a current processor acting as a source of graphics data to a newly-selected processor to serve as a source for graphics data, MCU 324 causes a switch from a current processor CPU 102 to a newly-selected processor GPU 310, MCU 324 receives a switch command signal to switch the selected processor from CPU 102 to GPU 310, in response to the switch command signal, MCU 324 transmits a self-refresh state signal that causes TCON 330 to enter into a self-refresh state, while TCON 330 is in the self-refresh state, MCU 324 transmits a selection signal to MUX 320 that specifies GPU 310 as the selected processor, MUX 320 changes the selected input signal, originally the signal received from CPU 102, to the signal received from GPU 130, once MUX 320 transmits graphics data from the newly-selected input signal, MCU 324 sends an additional self-refresh state signal that causes TCON 330 to exit from the self-refresh state, once TCON 330 exits the self-refresh state, display device 110 shows the graphics data generated from the selected processor of GPU 310, [0042], CPU 102 may include an integrated GPU that processes graphics primitives to produce frames of pixel data for display, [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barnes to include causing self refresh of an image on the display; disable self refresh of an image on the display because Hsu suggests that this way, the computing system can switch the processor that acts as the source for graphics data without showing glitches, or requiring the display to be turned off, which saves time associated with turning the display back on, or rebooting the computing system [0008-0009].
However, Barnes, Hsu, and Hendry do not expressly teach disabling the window manager to operate on the integrated graphics engine based on operation of the window manager on the discrete graphics engine.  However, Costa teaches disabling the window manager to operate on switches graphics sources from embedded GPU 118 back to discrete GPU 110, [0031], when the request to switch is received, kernel thread 404 to preflight various hardware-configuration operations 408, [0041], when kernel thread 404 completes the hardware-configuration operations, it sends an interrupt 409 to the window manager, this interrupt 409 causes the window manager to execute a streamlined code path that performs various software-configuration operations, these software-configuration operations can involve initializing application-visible data structures containing state information for the second GPU, [0043], next, the system switches from using the first GPU to using a second GPU as a signal source for driving the display, [0045], next, after the switchover is complete, the window manager sends an interrupt 412 back to the kernel thread 404, in response to the interrupt 412, kernel thread 404 performs a number of operations to tear down the configuration of the first GPU 414, [0046], after the signal source is switched, the system uses the kernel thread to tear down the configuration for the first GPU, this tear-down process can involve: removing application-visible data structures associated with the window manager and the first GPU, [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barnes, Hsu, and Hendry to include disabling the window manager to operate on the integrated graphics engine based on operation of the window manager on the discrete graphics engine because Costa suggests that this ensures that the window manager is only operating on the discrete graphics engine so that the system is properly switched to the discrete graphics engine [0031, 0046, 0012].
22.	As per Claim 5, Barnes teaches wherein when the discrete graphics engine (110) does not generate image data, the graphics processing apparatus is to perform a sequence of:  cause a a request 306 to switch from GPU 302 to GPU 304 in driving the display is received, request 306 may be associated with a dependency on GPU 304 that is handled using a policy, the policy may trigger a switch back to the integrated GPU if all dependencies on the discrete GPU have been removed (after all applications discontinue use of the graphics library and request use of the integrated GPU), [0045]), disable a window manager from operation on the discrete graphics engine (window manager may begin processing request 306 by blocking direct writes to the first framebuffer, [0047]), and reduce power use of the discrete graphics engine (powers down discrete GPU 110, [0033]).
	However, Barnes does not teach causing self refresh of an image on the display, disable self refresh of an image on the display.  However, Hsu teaches wherein when the discrete graphics engine (310) does not generate image data, the graphics processing apparatus is to perform a sequence of:  cause self refresh of an image on the display, cause the graphics generated from the integrated graphics engine (102) to be displayed; disable self refresh of an image on the display and cause the MUX (320) to output image data from the integrated graphics engine, disable the discrete graphics engine from outputting graphics to the display (during operation, MCU 324 sends multiple controls signals to MUX 320 to dynamically switch from a current processor acting as a source of graphics data to a newly-selected processor to serve as a source for graphics data, MCU 324 causes a switch from a current processor GPU 310 to newly-selected processor CPU 102, [0035], MCU 324 generates control signals to MUX 320 to switch from GPU 310 as the selected processor to CPU 102 as the newly-selected processor, in response to a switch command signal to switch from GPU 310 to CPU 102, MCU 324 transmits a self-refresh state signal that causes TCON 330 to enter into a self-refresh state, while TCON 330 is in the self-refresh state, MCU 324 transmits a selection signal to MUX 320 that specifies CPU 102 as the selected processor, MUX 320 changes the selected input signal, originally the signal received from GPU 310, to the signal received from CPU 102, once MUX 320 transmits graphics data from the newly-selected input signal, MCU 324 sends an additional self-refresh state signal that causes TCON 330 to exit from the self-refresh state, once TCON 330 exits the self-refresh state, display device 110 shows the graphics data generated form the selected processor of GPU 310,  [0043], [0038]).  This would be obvious for the reasons given in the rejection for Claim 2.
	However, Barnes, Hsu, and Hendry do not teach disabling the window manager from operation on the discrete graphics engine based on operation of the window manager on the integrated graphics engine.  However, Costa teaches disabling the window manager from operation on the discrete graphics engine based on operation of the window manager on the integrated graphics engine (switches from using discrete GPU 110 to using embedded GPU 118 to drive display 114, [0031], when the request to switch is received, kernel thread 404 to preflight various hardware-configuration operations 408, [0041], when kernel thread 404 completes the hardware-configuration operations, it sends an interrupt 409 to the window manager, this interrupt 409 causes the window manager to execute a streamlined code path that performs various software-configuration operations, these software-configuration operations can involve initializing application-visible data structures containing state information for the second GPU, [0043], next, the system switches from using the first GPU to using a second GPU as a signal source for driving the display, [0045], next, after the switchover is complete, the window manager sends an interrupt 412 back to the kernel thread 404, in response to the interrupt 412, kernel thread 404 performs a number of operations to tear down the configuration of the first GPU 414, [0046], after the signal source is switched, the system uses the kernel thread to tear down the configuration for the first GPU, this tear-down process can involve: removing application-visible data structures associated with the window manager and the first GPU, [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barnes, Hsu, and Hendry to include disabling the window manager from operation on the discrete graphics engine based on operation of the window manager on the integrated graphics engine because Costa suggests that this ensures that the window manager is only operating on the integrated graphics engine so that the system is properly switched to the integrated graphics engine [0031, 0046, 0012].
23.	As per Claims 15 and 17, these claims are similar in scope to Claims 2 and 7 respectively, and therefore are rejected under the same rationale.
24.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 20120092351A1), Hsu (US 20190392781A1), and Hendry (US 20130038615A1) in view of Engel (US 20140354672A1).
	Barnes, Hsu, and Hendry are relied upon for the teachings as discussed above relative to Claim 1.
	However, Barnes, Hsu, and Hendry do not teach wherein the image data comprises floating point 16 (FP16) format image data.  However, Engel teaches wherein the image data comprises floating point 16 (FP16) format image data (floating-point 16-bit render target, [0068]).
.
25.	Claims 10-12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 20120092351A1), Azar (US 20100123725A1), Hsu (US 20190392781A1), and Hendry (US 20130038615A1).
26.	As per Claim 10, Barnes a graphics processing apparatus comprising:  a discrete graphics engine (110) to generate image data and comprising a discrete display engine; an integrated graphics engine (118) to generate image data and comprising an integrated display engine [0031], wherein the integrated graphics engine is communicatively coupled to the discrete graphics engine using an interface (128) (discrete GPU 110 and embedded GPU 118 communicate through data path 128, [0032]), the integrated graphics engine is to copy image data generated to a memory of the discrete graphics engine using one or more interface supported messages, the discrete graphics engine is to generate a composite image using image data from the discrete graphics engine and image data from the integrated graphics engine [0052, 0045].
However, Barnes does not teach the discrete display engine is to transfer the composite image to the integrated display engine using one or more interface supported messages, and the integrated display engine is to provide display data to a display based on the composite image.  However, Azar teaches a graphics processing apparatus comprising:  a discrete graphics engine (112) to generate image data and comprising a discrete display engine; an integrated graphics (integrated GPU 150 may process a first portion of commands to produce a portion of a surface for output to display device 110, discrete GPU 112 may process a second portion of commands to produce the remaining portion of the surface for output to display device 110, [0026]), wherein the integrated graphics engine is communicatively coupled to the discrete graphics engine using an interface (discrete GPU 112 is coupled to core logic 105 via a bus or other communication path (e.g., a PCI Express), [0016], core logic 105 includes an integrated GPU 150, [0014]), the discrete display engine is to transfer the image to the integrated display engine using one or more interface supported messages (discrete GPU 112 stores the picture data in a back buffer 400, back buffer 400 is transferred to the host system and stored in system memory 104 as back buffer 402, [0029], integrated GPU 150 may convert the RGB data stored in back buffer 402, [0030]), and the integrated display engine is to provide display data to a display based on the composite image (front buffer 260 is swapped with back buffer 402, so that back buffer 402 is output to display device 110, integrated GPU 150 is configured to read the picture data from back buffer 402 and apply adjusted picture settings 160 before outputting the adjusted picture data to display device 110, [0034], [0026]).  Since Barnes teaches the discrete graphics engine is to generate a composite image [0052, 0045], this teaching from Azar can be implemented into the device of Barnes so that the discrete display engine is to transfer the composite image to the integrated display engine using one or more interface supported messages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barnes so that the discrete display engine is to transfer the composite image to the integrated display engine using one or more interface supported messages, and the integrated display engine is to provide display data to a display based on the 
However, Barnes and Azar do not expressly teach the discrete graphics engine to generate the image data for an application; the integrated graphics engine to generate the image data for a second application, the integrated graphics engine is to copy the image data generated for the second application.  However, Hsu is combined with Barnes to teach this, as discussed in the rejection for Claim 1.
However, Barnes, Azar, and Hsu do not teach that the integrated graphics engine is to copy the image data directly to the memory of the discrete graphics engine.  However, Hendry teaches that the integrated graphics engine (404) is to copy the image data directly to the memory (first framebuffer) of the discrete graphics engine (402) (GPU 402 may correspond to a discrete GPU, GPU 404 may correspond to embedded GPU, [0053], first framebuffer for GPU 402, second framebuffer for GPU 404, [0054], switch from using the second GPU to using the first GPU to drive the display is made, pixel values may be copied from the second framebuffer to the first framebuffer, graphics call is directed to the first GPU to enable processing of the graphics call by the first GPU, [0063]).  This would be obvious for the reasons given in the rejection for Claim 1.
27.	As per Claim 11, Barnes teaches wherein the integrated graphics engine is to change output from the integrated display engine to output from the discrete display engine [0045].
switch from an integrated GPU to a discrete GPU if request 306 corresponds to an explicit application request (to the window manager) to switch to the discrete GPU, [0045], as the applications transition from GPU 302 to GPU 304, the window manager may obtain and composite framebuffer updates from both GPUs into graphical output for the display, if a framebuffer update for an application is on video memory of GPU 302, the window manager may copy the framebuffer update from the video memory of GPU 302 to system memory on the computer system, the window manager may then upload the framebuffer update from the system memory to video memory of the second GPU 304, the above-described transfer of a frame buffer update from the video memory of GPU 302 to the video memory of GPU 304 can alternatively bypass the system memory, [0052]).
29.	As per Claim 18, Claim 18 is similar in scope to Claim 10, except that Claim 18 is directed to a non-transitory computer-readable medium comprising instructions stored thereon, that if executed by a computing platform, cause the computing platform to perform the operations of Claim 10.  Barnes teaches a non-transitory computer-readable medium comprising instructions stored thereon, that if executed by a computing platform, cause the computing platform to perform the operations [0025].  Thus, Claim 18 is rejected under the same rationale as Claim 10.
30.	As per Claim 19, Claim 19 is similar in scope to Claim 11, and therefore is rejected under the same rationale.
31.	As per Claim 20, Barnes teaches wherein the discrete graphics engine is to generate a composite image using a window manager [0045, 0052].
s 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 20120092351A1), Azar (US 20100123725A1), Hsu (US 20190392781A1) and Hendry (US 20130038615A1) in view of Thumpudi (US010148871B2).
33.	As per Claim 13, Barnes, Azar, Hsu, and Hendry are relied upon for the teachings as discussed above relative to Claim 11.  Barnes teaches the transferred composite image [0052, 0045].
However, Barnes, Azar, Hsu, and Hendry do not teach wherein the transferred composite image comprises native display format image data and wherein the native display format image data comprises one or more of 8-bit Standard Dynamic Range (SDR), 10-bit High Dynamic Range (HDR10) or 12-bit High Dynamic Range (HDR12).  However, Thumpudi teaches wherein the transferred image comprises native display format image data and wherein the native display format image data comprises one or more of 8-bit Standard Dynamic Range (SDR), 10-bit High Dynamic Range (HDR10) or 12-bit High Dynamic Range (HDR12) (standards for displaying high definition images, such as high dynamic range 10-bit (HDR10), and high dynamic range 12-bit (HDR12), col. 1, lines 17-22).  Since Barnes teaches the transferred composite image [0052, 0045], this teaching from Thumpudi can be implemented into the device of Barnes so that the transferred composite image comprises native display format image data and wherein the native display format image data comprises one or more of 8-bit Standard Dynamic Range (SDR), 10-bit High Dynamic Range (HDR10) or 12-bit High Dynamic Range (HDR12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barnes, Azar, Hsu, and Hendry so that the transferred composite image comprises native display format image data and wherein the native display 
34.	As per Claim 21, Claim 21 is similar in scope to Claim 13, and therefore is rejected under the same rationale.
35.	Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azar (US 20100123725A1) in view of Bakalash (US 20110169840A1).
36.	As per Claim 22, Azar teaches a computer-readable medium comprising instructions stored thereon, that if executed by a computing platform, cause the computing platform (invention may be implemented as a program product for use with a computer system, the program(s) of the program product define functions of the embodiments (including the methods described herein) and can be contained on a variety of computer-readable storage media, [0036]) to:  generate image data using a discrete graphics engine (112); generate image data using an integrated graphics engine (150) [0026]; cause a display engine of the integrated graphics engine to request image data from a memory of the integrated graphics engine and the discrete graphics engine using one or more interface supported messages; cause a buffer of the display engine of the integrated graphics engine to receive image data from the discrete graphics engine; cause the display engine of the integrated graphics engine to generate a composite desktop image; and output the composite desktop image to a display [0029, 0030, 0034, 0026]. Azar describes “in the preferred embodiment of the present invention…integrated GPU 150 to perform the processing of the final RGB values, as described in conjunction with Fig. 5.  The processing of final images for output to display 110 may be performed by integrated GPU 150 on 
	However, Azar does not teach generating the image data for an application using the discrete graphics engine; generating the image data for a second application using the integrated graphics engine.  However, Bakalash teaches generating image data for an application using a discrete graphics engine; generating image data for a second application using an integrated graphics engine (external GPUs are used to support the graphics processing requirements of high demanding graphics-based applications (2,5), and the internal GPU supports the graphics processing requirements of all low demanding applications (1,3,4), [0036]).  Thus, it would have been obvious to one of ordinary skill in the art to combine the teaching of an integrated GPU executing a low demanding application and an external GPU executing a high demanding application from Balakash with Azar, since Azar teaches that the integrated GPU 150 and the discrete GPU 112 are performing different types of processing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azar to include generating the image data for an 
37.	As per Claim 23, Azar teaches comprising instructions stored thereon, that if executed by a computing platform, cause the computing platform to:  cause a display engine of the integrated graphics engine to request image data from memory of the integrated graphics engine and the discrete graphics engine using one or more interface supported messages; cause the display engine of the integrated graphics engine to buffer image data from the discrete graphics engine;
cause the display engine of the integrated graphics engine to generate a composite desktop image; and output the composite desktop image to a display [0029, 0030, 0034, 0026].	
However, Azar does not teach causing the display engine of the integrated graphics engine to request the image data from memory of at least two discrete graphics engines using the one or more interface supported messages; cause the display engine of the integrated graphics engine to buffer the image data from the at least two discrete graphics engines; cause the display engine of the integrated graphics engine to generate a second composite desktop image; and output the second composite desktop image to the display.  However, Bakalash shows in Fig. 2B that discrete graphics engine 2202 outputs generated image 2 to the integrated graphics engine 2201, which outputs to the display.  Discrete graphics engine 2203 outputs generated image 5 to the integrated graphics engine 2201, which outputs to the display.  Since Azar teaches causing a display engine of the integrated graphics engine to request image data from memory of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azar to include causing the display engine of the integrated graphics engine to request the image data from memory of at least two discrete graphics engines using the one or more interface supported messages; cause the display engine of the integrated graphics engine to buffer the image data from the at least two discrete graphics engines; cause the display engine of the integrated graphics engine to generate a second composite desktop image; and output the second composite desktop image to the display because Bakalash suggests that this way when the application load is very heavy and running a 3D application, all external GPUs are enabled and running in parallel, while applications are divided among the GPUs, such that the heavy graphics applications run on dGPUs, and other .
38.	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azar (US 20100123725A1) and Bakalash (US 20110169840A1) in view of Jreij (US010606784B1).
	Azar and Bakalash are relied upon for the teachings as discussed above relative to Claim 22.
	However, Azar and Bakalash do not teach wherein the interface supported messages comprise Peripheral Component Interconnect Express (PCIe) Vendor Defined Messages (VDM).  However, Jreij teaches wherein the interface supported messages comprise Peripheral Component Interconnect Express (PCIe) Vendor Defined Messages (VDM) (communications may be transmitted on a sideband PCIe bus 265 via Vendor Defined Messages, col. 9, lines 22-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azar and Bakalash so that the interface supported messages comprise Peripheral Component Interconnect Express (PCIe) Vendor Defined Messages (VDM) as suggested by Jreij.  It is well-known in the art that this has the advantage of exchanging command submissions and command completions without a need for detailed knowledge of how each respective device’s queue pairs are arranged or configured.
39.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azar (US 20100123725A1) and Bakalash (US 20110169840A1) in view of Thumpudi (US010148871B2).
Claim 26 is similar in scope to Claim 13, and therefore is rejected under the same rationale.
s 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 20120092351A1), Hsu (US 20190392781A1), Hendry (US 20130038615A1), and Costa (US 20110164045A1) in view of Harper (US 20130201196A1).
41.	As per Claim 27, Barnes, Hsu, Hendry, and Costa are relied upon for the teachings as discussed above relative to Claim 2.
	However, Barnes, Hsu, Hendry, and Costa do not teach wherein the window manager is to perform one or more of:  using drawings to off-screen surfaces to render a desktop image, provide visual effects on the desktop image, including glass window frames, 3-D window transition animations, window flips, and high resolution support.  However, Harper teaches wherein the window manager is to perform one or more of:  using drawings to off-screen surfaces to render a desktop image, provide visual effects on the desktop image, including glass window frames, 3-D window transition animations, window flips, and high resolution support (compositing window manager is software that draws a graphical user interface on a computer display, it draws additional elements on windows, compositing window manager provides each application off-screen memory for window memory and composites these windows/buffers into designated memory, the contents of which represent the desktop environment, compositing window managers may perform additional processing such as, applying three-dimensional animated effects, [0002]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barnes, Hsu, Hendry, and Costa so that the window manager is to perform one or more of:  using drawings to off-screen surfaces to render a desktop image, provide visual effects on the desktop image, including glass window frames, 3-D window 
42.	As per Claim 28, Claim 28 is similar in scope to Claim 27, and therefore is rejected under the same rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611